DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 8/16/22 have been fully considered but they are not persuasive.

    PNG
    media_image1.png
    540
    847
    media_image1.png
    Greyscale
Applicant argues that the prior art of record fails to disclose the claim language as amended.  Examiner respectfully disagrees, as shown below in annotated figure 6.  The suture extends from an aperture in the medial anchor 200 and into one of the apertures in the lateral anchor (apertures 228, 230), the apertures are between an end of each of the first and second extending members (extending members being the greyed portion in the lateral anchor, the ends being the outer edge of the extending members on each opposite end of the anchor).  Additionally, figures 2A-2C show at least a portion of the suture configured to be extending out from the slot of the delivery device to the location between the first and second extending members (while placed within the apertures 228, 230).  Applicant does not further discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1, 3-4, 6-9, 11, 12 and 21-23 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Orphanos et al. US 2011/0022061.
Regarding claim 1, Orphanos et al. discloses a surgical implant system (figure 6), comprising:
an implant device 250  having a medial anchor 200, a lateral anchor 220, and a suture 110 operatively connecting and extending between the medial anchor and the lateral anchor (figure 6), the lateral anchor including a body portion and a first aperture 228 extending in a first direction (figure 6, direction through the opening, or perpendicular to the body), and a second aperture 230 such that the suture extends through the first aperture, and extends through the second aperture towards the medial anchor (figure 6), the lateral anchor including a first extending member having an end and a second extending member having an end (see annotated figure 6 below, first and second extending members greyed area, the ends being the outer edge of the extending members on each opposite end of the anchor), a portion of the plurality of extending members being configured to fit within a delivery device to facilitate alignment (paragraphs 0009, 0060; groove with the space between each of the extending members to slidingly engage the anchors to be retained within the delivery member), each extending member includes is configured to extend out from a slot of the delivery device (slot 166 within open lumen of elongate member 156, figures 2B, 2C) in a direction substantially parallel to the first direction (figure 2B, top portion of anchor or of the extending members are parallel to or in the same upward direction as the dotted line of aperture direction as shown in annotated figure 6), a portion of the suture being configured to extend through the first aperture (figure 6), out from the slot of the delivery device (suture and anchor member are configured to be placed along the slot within open lumen of elongate member 156, for example shown within delivery device, figures 2A-2C), and to a location between the end of the first extending member end and the end of the second extending member (see annotated figure 6), the suture including a knot (130 or 254, figure 6), the medial anchor being disposed between the lateral anchor and the knot (figure 6), the suture extending through one or more apertures of the medial anchor to facilitate selective locking adjustment of the medial anchor in position upon deployment (with locking, sliding knot 130 to secure the fixation anchors on tissue, paragraph 0027, 
    PNG
    media_image2.png
    356
    549
    media_image2.png
    Greyscale
0065). 



Regarding claim 3, Orphanos as modified discloses wherein the one or more apertures in the medial anchor include a first aperture 208 to receive the suture (figure 6, paragraph 0013, each of the first and second fixation members or anchors may include first, second and third apertures for receiving a suture). 
Regarding claim 4, Orphanos discloses the medial anchor including a third aperture 212 (figure 6, paragraph 0013, each of the first and second fixation members or anchors may include first, second and third apertures for receiving a suture).
Regarding claim 6, Orphanos disclose the suture forms a lateral suture loop (figure 6).
Regarding claims 7-9, Orphanos discloses the suture includes a tensioning suture length 138 and an adjustment suture length 256 extending out from the medial anchor (paragraph 0064, 0065, figure 6), the adjustment suture length 256 passes through and is trapped within the tensioning suture length 138 (with knot 130, paragraph 0064, 0065), the tensioning suture length 138 includes the knot member 130, the knot being disposed proximate the bottom surface of the medial anchor (figure 6, Examiner notes the term proximate is broad such that any knot that is near or close to the bottom surface may be considered to be proximate). 
Regarding claims 11 and 12, Orphanos discloses the medial anchor is adapted for engagement with a perineal membrane, the lateral anchor being adapted for engagement with an obturator foremen (Examiner notes the limitation “adapted for engagement” is an intended use recitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Accordingly, because the medial anchor is adapted to engage a perineal membrane during use, and the lateral anchor is adapted to engage an obturator foramen during use, the limitations of the claim are met).
Regarding claim 21, Orphanos discloses the suture has a first terminal end and a second terminal end (figure 6, for example, may be on end of knot 254 or end or portion 128).
Regarding claim 22, Orphanos discloses the body portion of the lateral anchor including a first end portion and a second end portion (each side of anchor), one of the plurality of extending members disposed between the first end portion and at least one of the first aperture or the second aperture (figure 5C, the first extending member between a first side or end portion and the second aperture aperture 230).
Regarding claim 23, Orphanos discloses the body portion of the lateral anchor including a first end portion and a second end portion (each side of anchor), one of the plurality of extending members disposed between the second end portion and at least one of the first aperture or the second aperture (figure 5C, the second extending member between a second side or end portion and the first aperture 228).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 13-16 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Orphanos et al. US 2011/0022061 in view of Allen et al. US 2013/0023724.
Regarding claim 13, Orphanos et al. discloses surgical implant system, comprising:
an implant device 250 having a medial anchor 200, a distal anchor 20, and at least one suture 110 operatively connecting the medial anchor and the distal anchor (figure 6), the at least one suture 110 extends between the medial anchor and the distal anchor (figure 6), the distal anchor including a body portion, a first aperture 228, and a second aperture 230 such that a suture portion of the at least one suture extends through the first aperture, extends through the second aperture towards the medial anchor (figure 6, suture 110 extends through both apertures towards medial anchor 200), and extends to a location between an end of a first extending member of the distal anchor and an end of a second extending member of the distal anchor (see annotated figure 6 above, first and second extending members greyed area, the ends being the outer edge of the extending members on each opposite end of the anchor, the suture extends between the ends within the apertures and out towards the medial anchor) the first extending member having a first portion and a second portion (as shown in annotated figure 6 above) defining a space devoid of material between the first portion and the second portion (labeled as empty space in annotated figure 5C below),
the medial anchor includes a first surface portion and a second surface portion opposite the first surface portion (see annotated figure 4B below), the first surface portion including a raised portion extending from the first surface portion (see annotated figure 4A below) to at least partially cover a knot of the at least one suture (Examiner notes that “to at least partially cover” is broad in that it does not specify a frame of reference in which the knot is being covered, if the knot was placed near the raised portion above the groove surface and the aperture, it would be considered to “at least partially cover” a knot 130 with respect to a surface portion),
the at least one suture 110 extending through one or more apertures of the medial anchor to facilitate selective locking adjustment of the medial anchor in position upon deployment (figure 6, with locking, sliding knot 130 to secure the fixation anchors on tissue, paragraph 0027, 0065); a portion of the suture extending from the one or more apertures and being disposed between the end of the first extending member and the end of the second extending member (see annotated figure 6 above),
and a delivery tool 150 adapted to receive the extending member of the distal anchor (figure 2B, paragraph 0047) and at least a portion of the suture (the suture loop is received within the anchor, which is received within the delivery tool, therefore, the suture loop is at least partially received by the delivery tool), such that at least a portion of the suture is disposed within a slot defined by the delivery tool (suture and anchor member are configured to be placed along the slot within open lumen of elongate member 156, figures 2B, 2C), and such that the distal anchor being disposed between the at least a portion of the suture that is disposed within the slot and an opening of the slot (suture 110 extends from the distal anchor to the medial anchor at least partially received within the device, figure 2B, the distal anchor is between the proximal portion of the suture within the slot at the medial anchor 
    PNG
    media_image3.png
    451
    618
    media_image3.png
    Greyscale
and the distal end of the opening of tool at tip 170, figure 2C). 






    PNG
    media_image4.png
    258
    406
    media_image4.png
    Greyscale

Orphanos fails to disclose that the at least one suture includes an elastomeric material.
However, Allen et al. discloses a surgical implant system having a medial anchor 14 and distal anchor 16 (figure 7) operatively coupled by a suture 30 (paragraph 0061-0062), the suture can be an elongate member constructed of an elastomeric material having the tensile properties and stretching/rebound characteristics as desired for deployment (paragraph 0061).
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Orphanos by constructing the suture length with an elastomeric material, as taught by Allen, to allow for stretching during deployment and then released to provide the desirable taut tension (paragraph 0061).
Regarding claim 14, Orphanos discloses wherein the at least one suture includes a medial suture loop including a suture pair having first and second suture members (Examiner notes that different lengths/portions of the suture 110, such as portions 134 and 136 may be considered the first and second suture members).
Regarding claim 15, Orphanos discloses wherein the one or more apertures in the medial anchor include a first aperture 208 to receive the suture (figure 6).
Regarding claim 16, Orphanos discloses the medial anchor including a third aperture 212 (figure 6).
Regarding claim 18, Orphanos discloses wherein the at least one suture includes a distal suture loop 130 and a medial suture loop 132.
Regarding claims 19 and 20, Orphanos discloses wherein the at least one suture includes a tensioning suture length 138 and an adjustment suture length 256 extending out from the medial anchor (paragraph 0064, 0065, figure 6), the adjustment suture length 256 passes through and is trapped within the tensioning suture length 138 (with knot 130, paragraph 0064, 0065).
Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Orphanos et al. US 2011/0022061.
Regarding claim 24, Orphanos discloses the knot is a first knot 130, the suture including a second knot 254 but does not explicitly disclose the second knot being disposed between the medial anchor and the lateral anchor.
However, in an alternate embodiment, Orphanos discloses the length of suture 306 being routed in various configuration around the medial and lateral anchors (figures 11A-11F, paragraph 0074), the suture comprising a first knot 308 and a second knot 318, the second knot being placed in outside a medial anchor (for example, figure 11A), or alternatively, between the medial and lateral anchors (figure 11B).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Orphanos with a second knot being placed outside the medial anchor, or alternatively, between the medial and lateral anchors, as it is known in the art to vary the routing of the suture loop to provide the desired positioning.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771                     

/DIANE D YABUT/Primary Examiner, Art Unit 3771